DETAILED ACTION
This is the first office action regarding application number 16/068040, filed on July 03, 2018, which is a 371 of PCT/JP2016/000042, filed on January 06, 2016. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 19, 2021 under 37 CFR 1.312 has been entered. Claim 9 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on August 20, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following in claim 9:
The claimed “separating member” is interpreted as a roller as described in paragraph [29] of the instant specification “The separating member 40 may be any member as long as the member vertically separates the original sheets Is and It from each other before a melting material that is melted by the laser beam L at the irradiation point P becomes solidified, thereby preventing rejoining. In later-described examples, a roller or a sliding plate is used. As a matter of course, the separating member 40 is not limited to the roller and the sliding plate as long as the separating member 40 performs the above operation” and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akio et al., JP 200714993 (hereafter Akio), Yosuke, JP 2013191411 (hereafter Yosuke), and Umehara, US 9548483 (hereafter Umehara) .
Akio teaches a method and apparatus to cut an electrode body with laser wherein the electrode body has an active material layer. Akio teaches,
“An original sheet dividing apparatus for cutting a running original sheet having an active material layer applied to at least one surface of a long metal foil, with a laser beam in a longitudinal direction, the original sheet dividing apparatus comprising:” (Page 2, paragraph 3 of the attached machine translation teaches “Patent Document 1 discloses a technique that employs a laser processing technique for manufacturing a lithium ion battery. In this technique, a raw material of an electrode body including a metal foil and an active material layer formed on the surface of the metal foil is cut using a laser.”  Fig. 1 teaches the laser beam is longitudinal.)

    PNG
    media_image1.png
    651
    720
    media_image1.png
    Greyscale

Fig. 1 of Akio teaches a laser system with rollers to cut and separate sheets
 “a laser emission device;” (Fig. 1 teaches laser oscillator 12 and laser head 26)
“a separating member;” (Fig. 1 teaches roller 50 and 48)

    PNG
    media_image2.png
    655
    691
    media_image2.png
    Greyscale

Fig. 1 of Akio teaches separation angle between cut sheets at separator 48
“the laser emission device is disposed above the original sheet supplied from the original sheet supply portion, and is configured to apply the laser beam to the original sheet to divide the original sheet;” (The limitation recites intended use of laser device. Akio teaches laser oscillator 12, and movable laser head 26 that applies laser beam to sheet 100 and cuts the sheet. ) 
“the separating member is disposed at a downstream side of an irradiation point of the laser beam so as to be in contact with a lower surface or an upper surface of at least one divided original sheet, is configured to raise or press down the divided original sheet thereby to make a moving direction of the one divided original sheet different from a moving direction of another divided original sheet, such that the divided original sheets are vertically separated from each other by the separating member so as to form a separation angle ϑ between the divided original sheets” (Please see claim interpretation above for this claim limitation. Fig. 1 teaches pass rolls 50 and 48 downstream of the laser irradiation point where both 50 and 48 are in contact with the lower surface of the divided sheets. Akio teaches pass rolls 50 and 48 to separate the divided sheets and press the sheets down. Fig. 1 teaches roll 48 changes direction of one divided sheet from the other vertically and create a separation angle ϑ between the sheets at the separation point. )
“and an original sheet feed shaft” (Fig. 1 teaches shaft connected to roller 32 to feed electrode sheet 100)
“and a take-up shaft ….. that takes up the divided original sheets.” (Fig. 1 teaches respective shafts connected to roller 34 and 36 to collect the divided sheets after cutting.) 
“a take-up servomotor that rotates in synchronization with the feed-side servomotor,” (Akio teaches in page 3, paragraph 7 to page 4, paragraph 1 “A drive source (not shown) is connected to each of the winding units 34 and 36. The work feeding device 30 feeds the original fabric of the electrode body 100 set in the 
However, Akio does not explicitly teach a servomotor to drive the shaft and rollers and also does not teach separating the sheets at the irradiation point.
Yosuke teaches a winding device to roll electrode sheets and thus solving the same problem of winding and unwinding sheet for a battery application as the instant claim. Yosuke teaches,
“an original sheet supply portion;……wherein the original sheet supply portion includes a feed-side servomotor that is a feeding side, and an original sheet feed shaft connected to the feed-side servomotor,” (Page 5, paragraph 2 teaches “The pair of feeding rollers 33A and 33B is configured to be rotationally controlled by feeding roller driving means such as a servo motor”. Thus it is established in prior art that rollers are driven by servo motor. 
Additionally, Page 4, paragraph 6 teaches shaft roller 32a with shaft 32 which is “torque-controlled by shaft roller driving means such as a constant 
 “and an original sheet take-up portion…….and the original sheet take-up portion includes a take-up servomotor ……. and a take-up shaft that is connected to the take-up servomotor”( Page 5, paragraph 2 teaches “The pair of feeding rollers 33A and 33B is configured to be rotationally controlled by feeding roller driving means such as a servo motor”. Thus it is established in prior art that rollers are driven by servo motor. 
Page 4, paragraph 6 teaches shaft roller 32a with shaft 32 which is “torque-controlled by shaft roller driving means such as a constant torque motor.” Page 6, paragraph 3 of the attached machine translation teaches a servo motor 85 constitutes torque control means for a roller. Hence the prior art teaches sheet supply roller with shaft and servomotor. 
Yosuke does not explicitly teach a servomotor for take-up portion. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the servomotor and shaft as taught by Yosuke to drive the winding units 34 and 36 in Akio as well as the fabric setting portion 32. One of ordinary skill in the art would have been 
However, the primary combination of references does not teach separating the sheets at the irradiation point.
“the divided original sheets are vertically separated from each other by the separating member so as to form a separation angle ϑ between the divided original sheets at the irradiation point, and the divided original sheets are separated in a vertical direction before a melting material of the divided original sheets, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets,” (The limitation “the divided original sheets are separated in a vertical direction before a melting material of the divided original sheets, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets” is describing what happens when the divided sheets are separated at the irradiation point as cited in paragraph [20] of the amended 
Umehara teaches an apparatus to cut electrode sheet for battery. Umehara teaches in Fig. 9-12 different systems where electrode sheet is passed through a conveyor system, cut, and then separated in different windings axes. Hence Umehara is solving the same problem of cutting and separating electrode sheet as the instant claim. Fig. 8 and 9 teaches that the divided sheet is separated at cut location by pulling the separated sheets in different directions. Hence the technique of separating cut sheets at cut point by pulling them in different axes was established in prior art. Umehara teaches a laser to heat the uncut sheet, and a cutter/slitter to cut the sheets. 

    PNG
    media_image3.png
    499
    694
    media_image3.png
    Greyscale

Fig. 8 of Umehara teaches separating cut sheets by pulling them in different winding axes at cutting point
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the technique of separating sheets at cut point taught by Umehara to the laser cutting system in Akio. One of ordinary skill in the art would have been motivated to do so because this technique “may prevent generation of foreign materials” as taught in column 25, lines 32-35 in Umehara. Additionally, since the technique of separating cut sheets 
Response to Arguments
Applicant’s arguments filed on November 19, 2021 with respect to claim(s) 9 have been considered but are moot because the new ground of rejection based on the amendment of claims. The previous rejections filed on August 20, 2021 are withdrawn due to the amendment of claim 9. However, upon further consideration, a new ground(s) of rejection is made as discussed above.
 The applicant amended claim 9 and argued that this makes the laser machine distinguishable over prior art. The applicant references Fig. 3 and 4 of the original disclosure to argue uniqueness over prior art on pages 18-20 of the Remark. However, Fig. 3 and Fig. 4 are non-elected inventions made without traverse by the applicant on June 30, 2021 and hence excluded from examination.
Applicant’s arguments with respect to Hiroko, Chen, and Hoxit are moot because these references are not cited in the new ground of rejection. 
In response to applicant's argument on pages 25-33 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without assist gas, melting type laser, high speed) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9038272, Fig. 12
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761